Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 1 of 61




                       EXHIBIT A
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 2 of 61

                                  Janaize Markland

 1            SUPERIOR COURT OF THE STATE OF CALTEORNIA
 2                   IN AND EOR COUNTY OF                      SACRAMENTO
 3

 4     Coordinating        Proceedings,                )


                                                       )


 5     Special     Titfe    (CRC 3.550 )               )

 6                                                     )

 1                                                     )        JCCP 4853
 B                                                     )


 9     BUTTE F]RE      CASES                           )


10                                                     )


11                                                     )


l2
13
I4            VIDEOTAPED DEPOSITION OF JANA]ZE MARKLAND
15                           Sacramento, California
76                         Monday, October 15, 20LB
t1                                      Vo   1   ume       I
18
I9
20
27     Reported by:
       Daniell-e D. Cruzat
))     CSR No. 13650
23     Job No. 30231 92
24
25     PAGES   1     71r

                                                                       Page   1


                               Veritext Legal Solutions
                                    866 299-5127
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 3 of 61

                                                  Janaize Markland

     1                 Have you seen this document before?
     2     A.          Can I take a l-ook?
     3     O.          Sure.

     4     A.          Yes, I have.
     5     O.        And it's            a declarat j-on you prepared, true?     01:07:51PM
     6    A.         Correct.
     1     O.        And you sj-gned it under penalty of per;ury?
     I    A.           r did.
     9     O.        So it's         Lrue and correct with regard to
10         your background as an employee of Pacific Gas                 &       01:08:01PM

11        El-ectric in paragraph             1?

1,2       A.         That is correct.
13        O


74

15        Department     ?                                                       01:08:15PM
\6        A.         Correct.
l1        O.

18        A.         Yes      .



19

20                                                                               01:08:25PM
2t                                                        The other is
22        ffi
23        0.         Are you the E -- what's referred to as the
l4        EORM   principal?
25        A.         I       am   not.                                       t   01:08:35PM

                                                                                 Page   15

                                             Veritext Legal Solutions
                                                   866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 4 of 61

                                      lanaize Markland

 1       n         Who was   your current immediate supervisor?
 2       A         Stephen Cairns, chief ri-sk officer.
 3       o

 4


 Jtr                                                              O1:09:55PM

 6


 1


 8


 9       a


10       O.                                                       01:10:07PM
11       A         It is.    Those are.
l2       O


13

74

15                                                                01:10:20PM

15

71      A.

18      process.
t9      O.         Okay.

20      A.                                   Yes, I did.          01:10:31PM

2t      O.

22

ZJ

24

25                                                                01:10:46PM

                                                                  Page   17

                                  Veritext Legal Solutions
                                          866 299-5127
        Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 5 of 61

                                               Janaize Markland

  1


  2       A.

  3       O.         Okay.

  4      A.          Yes   .



  Jtr                                                                          01:11:03PM
  6       O.

  1                                                                  Do you

  8

  q      A.

10       vl-ew.                                                                01:11:13PM
11

t2       business.
13       O.          Okay.

l4                   MR. CAMPORA:         Your Honor, you want a copy?
15                   THE REFEREE:         Yeah.                                01:11:35PM

16                   MR. CAMPORA:         Can you mark that,         please,
1,1      Madam    Reporter.
18                   THE WITNESS:         Are we done with this?
t9                   MR. CAMPORA:         Yes,    ma t am.

20                   MR.       TAYBACK:   2037?

2t                   MR. CAMPORA:         Yes.

22                   MR. TAYBACK:         f   t's not been previousJ-y
23       marked?

Z4                   MR. CAMPORA: As far as f know it has not.
25


                                                                               Page   18

                                          Veritext Legal Solutions
                                                 866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 6 of 61



 1


 2

 )
 J                              Thank you.
 4


 5      O.                                                        01:12:03PM

 6


 1


 8      A        f     am.

 9      O.

10

11

72

13

l4      A.

15      O.       AbsoluteIy.                                     0l:12   z32PM

1.6


77

18

        Butte fires.
20                                                               0l:12:47PM
2t
22

23

24                                                    So I'm
25

                                                                 Page   19
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 7 of 61

                                             Janaizc Markland

  1


  2                MR.        CAMPORA:   That's fine.
  3     conf idential-.

  4                                      Okay.

  5     for it.                                                          01:13:03PM
  6                                      Okay.

  1




  9


10                                                                       01:14:19PM

11                                                        However, our
12

13

74

15                                                                       01:14:33PM

16     O.          Okay.

l7                 MR.        TAYBACK:

1B

t9                 MR. CAMPORA:          Correct.
20                 THE WITNESS:          Okay.                           01:14:47PM

21,


22     a.
23

t4     A.          Yes    .


25     O.                                                                01:14:55PM

                                                                         Page   20

                                         Veritext Legal Solutions
                                              866 299-5127
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 8 of 61

                                           Janaize Markland

     1


     Z     A                                         Yes   .


     3     0.           Okay.

     4


     5     A.                                                        01:15:10PM
     o


     1


     B     i-ntended.
     9     O.           Okay.

           I
10                                                                  01:15:25PM
11

L2

13

l4         of --
15         o                                                        01:15:43PM
16         1


11         n




l9        A.            Not at PG&E. No.
20                                                                  01:15:53PM
al
ZI



22

23        workshops.

24

oq.       A.                                                        01:16:07PM

                                                                    Page 27

                                     Veritext Legal Solutions
                                            866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 9 of 61

                                         Janaize Markland

 1


 2


 3


 4


 Jtr                                                                              01:16:25PM

 6


 1

 a                 Okay.

 9


10                                                                                01:16:36PM
11      A.         We   do not.


13

                                                                    It's   gone

15                                                                                01:16:48PM

76      top j-c.

l1                 MR. CAMPORA: fn that order, please.
18                 (Discussion held off the record.             )


79                 (Exhibits 2032 through 2034 were marked for
20                 identi-fication    and are attached hereto.)                   01:17:56PM
2l                 MR. TAYBACK: Please tell           me quickly the
22      order you have them in.
23                 MR. CAMPORA: I have them in -- the first
24      two pages of Pacific --
25                 MR. TAYBACK: Got i_t.                                          01:18:00PM

                                                                                  Paqe 22

                                     Veritext Legal Solutions
                                          866 299-s127
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 10 of 61

                                       Janaize Markland

  1                 MR. CAMPORA: -- Gas & Electric            Company

  2     Safety Model Assessment. The second page is the
  3     qualifications.      And the third     document is the
  4     section of prepared testimony.
  5                 THE WITNESS:   Oh, I see.                           01:18:11PM
  6                 MR. CAMPORA: Chapter 2.
  7                 THE WITNESS:   A logical- flow.
  8     BY MR.    CAMPORA:

  9     O.          Okay.

10                                                                      01:18:.2lPM
11      total-.
72

13

74      you.

15      A.                                                              01:18:3OPM

76      O.          Okay.

t1
18      number on the
t9                 MR. TAYBACK: 2032.
20                                                                      01:18:39PM

21,     O.          2032.

22      page.



24

atr
                                                                        01:18:50PM

                                                                        Page   23

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 11 of 61

                                            Janaize Markland

 1     A           Yes   .



 2     O.

 3


 4     A.          Correct.
 5     al


 6


 7     A.                                               But yes.
 B     O.

 9     A.         Yeah.

10     O.

11                MR.        TAYBACK:

l2                THE WITNESS:           Oh, sorry.     Yes, it    was

13                                      I'm sorry.
74

15     O.                                                                01:19:.2LPM

16     A.

t1

18

t9
20     O.

2t
22     reco 1 lect ion   ?


a?     A.                               Sorry.
24     O.

25     corner.

                                                                         Page   24
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 12 of 61

                                           Janaize Markland

 1     A             U39M?
 2     O.            Yeah.

 3     A.

 4     O.            Okay.

 5                                                                            01:19:59PM

 6


 1     A.            Correct.
 I     U.

 9


10                                                                            0l :20 : l2PM
11     A             EORM, yes.

\2     O.            Okay.

13

t4
15     losses.                                                                0l :20 :21 PM
t6
11     A.            You did.
1B     O.            As part of PG&E's plan in risk mitigation
t9     t.o transfer     risks?
20                   MR. TAYBACK: Object to the form of the                   0l:20:35PM
27     quest j-on.

22     BY MR.    CAMPORA:

23     O             Do you understand my question?

t4     A             I donrt.     Sorry.
25     O             WeI1, you say you are transferring          PG&E I   s   01:20:39PM

                                                                              Page   25

                                      Veritext Legal Solutions
                                            866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 13 of 61

                                                     Janaize Markland

  1     residua] financial                  risk.        And what that means is I
 2      assume that you are buyJ-ng insurance so that if

 3      there is a 1oss, PG&E's insurance companies wj-11 pay
 4      it i-nstead of              PG&E.

 5      A.                  There is a -- in terms of the ISO 15 --                        01:20:   50PM

  6     sorry, 31000 standard for risk management. There
 1      are different               mechani-sms for risk          treatment, risk
 8      transfer            is one of the defined terms.                 And so it    is
  9     typically            used to address insurance.
10      O.                  Right.       So you are transferri-ng          the risk        07:21:04PM

11      from       PG&E      to the i-nsurance compani-es?
t2      A.                  We   are buying insurance to cover our risks.
13      O.                  Okay. But it doesnrt lessen the risk to
1A
        the public,              true?
15      A.                  It does not --                                                 0l:2I:14PM
t6                          MR. TAYBACK: Objection.                Vague as to
        tt
l'7          les sen . tt

18      BY MR.        CAMPORA:

79      O                   You understand          my   question?      If. it says
20      there is a risk that could result                         from catastrophic        0l:2I:19PM
27      property or casualt.y Ioss, the same risk exists to
aa      the public after you buy the insurance as existed
Z5      before, right?
24      A.                  Yes.

25      a                   Okay.                                                          01:21:29PM

                                                                                           Paqe 26

                                                Veritext Legal Solutions
                                                         866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 14 of 61

                                       Janaize Markland

 1       A          Okay.

 2       O.

 3


 4


 Jtr     A.         Okay.                                                  0l:27:56PM
 6       O.

 1       A.

 8       O.

 9


10       l                                                                 07:.22:20PM

11

72                                                                I have
13       the other Lwo.
74                  MR. CAMPORA: ft's     the prepared testimony,
15       Chapter 2.                                                        07 :23 :29PM

t6                  MR. GIMPLE: Got it.       Thank you.
71                  THE WITNESS:   I believe so.          Yes. And it
18       does reflect   a somewhat outdated process.          We have

t9       evolved our program since then.         But, yes.
20       BY MR.   CAMPORA:                                                 0l:23:38PM
2l       O


22

23       A.         Yes. Uh-huh.
24       O.

25                                                                         0l:23:46PM

                                                                           Page   27

                                   Veritext Legal Solutions
                                        866 299-5t27
       Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 15 of 61

                                              Janaize Markland

 1       A.          f was. Yes.
 2       O.         ff you go to paqe 2-2, it says                   refers
 3       refers to People and Processes, and it says,
 4       Personnel, PG&Ers enterprise and operationaJ- risk
 Jtr     management department resides in the chief risk                           01:24:      02PM

 6       officer   organization.
 1                  What is the chief risk officer
 I       organi z at ion   ?


 9       A.         What is it?
10       O.         Yes.                                                           07:24:13PM

11       A.         Itrs       a department within       PG&E.

l2       O.         Is it st j-l-l a department within             PG&E?

13       A.         It is.
t4       O.         Who is the chi-ef risk           of f icer?

15       A.         Stephen Cairns.                                                0l-:24:19PM

t5       O.         And -- and before that it was?
71       A.         Anil Suri.
18       O.         And it reports to the CRO. Who is the                   CRO?

t9       A.         The chief risk officer.
20       O.         Okay. And the        CRO     reports to PG&E's chief           07:24:29PM

2t       financj-a1 officer,        correct?
22       A.         That i- s correct     .


Z5       O.         Who was       the chlef financial- officer         1n

24       2075?

25       A.         We have      had some turnover there as wel_l.                 07:24:38PM

                                                                                   Page   28

                                        Veritext Legal Solutions
                                               866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 16 of 61

                                              Janaize Markland

 1     measures?

 2     A           The board is not an approval body.
 3     O           Okay.

 4     A           It's    information.
 5     O           The        the board of directors?                            01:40:20PM
 o     A           The committee of the board doesn't approve
 1     mitigations.        They oversee the progress.
 B     O.          Okay. My question is this:                    Have you ever
 9     seen a presentation          made     to the board of directors
10     as a whol-e with regard to approval of the mitigation                     01:40:32PM
11     measures for wildfire?
l2     A.          To the board         as   a     whol-e   ?


13     o.          Yes.

t4     A.          I donrt recal-l-.
15     O           Okay.                                                         01:40:4OPM

76




18

79

20                                                                               01:41:10PM
2t
22

23     A                  -qorrv   --   sa)rr\/-

24     O.

25                                                                               01:41:24PM

                                                                                 Page   47

                                         Veritext Legal Solutions
                                              866 299-sr27
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 17 of 61

                                             Janaize Markland

 1     CPUC?

 2     A            You are asking me a guestion that I don't
 3     remember.

 4     O.           Okay.

 5     A            Yeah,          I don't remember.                 01:43:13PM

 6     O            Thi   s    says

 1     A            But       it   sounds reasonabl-e.

 I     O


 9


10     miles.
11

72     outage   ?


13     A.

74

15                                                                   01:43:33PM

t6     O.           Okay.

l1
18

19     A.                                   Yes.

20     O.                                                            01:43:40PM

2l
22     A.

2?     O.

24

25     A.           Sounds reasonabl-e.                              01:43:50PM

                                                                     Page   50

                                          Veritext Legal Solutions
                                               866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 18 of 61

                                        Janaize Markland

  1      O         Okay.

  2


  3


  4


  5      A.                                                        07:.44:    0 6PM


  6

  '7




  8


  9


10                                                                 01:44:22PM

11       O.

l2
13

74       A.

15                 MR.   TAYBACK:                                  0l:44:36PM
16

77       testimony.
18

19                 THE WITNESS:

20                                                                 07:44:42PM

2t
         O.        Okay.

z.i      l


Z4       number.

25                                                                 0l:44:    4 6PM


                                                                  Page   51

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 19 of 61

                                       Janaize Markland

 1


 2     A.

 3     O.

 4


 5     A.                                                        0l:44:57PM
 6


 1     O.            Okay.

 I     contact   ?


 9     A.

10

11     O.            Okay.

72

1)
AJ     A



74     O.

15                                                               01:45:20PM

l6
11     1


18     O.

79     A



20     head.                                                     01:45:29PM
2l
22

23

24                   MR. CAMPORA:
25     please.                                                   01:45:43PM

                                                                Page   52

                                    Veritext Legal Solutions
                                         866 299-s127
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 20 of 61

                                       Janaize Markland

 1


 2


 3


 4


 5     me.

 6


 1     read this?
 I                 MR.   CAMPORA:   Nope. I --
 9                 THE WITNESS:     Oh, good. Thank you.
10

11     to    me.

t2                 MR. TAYBACK:     I understand.         But I just
13

t4     not.
15                                                                     07:46:32PM

t6
l1     one.

18                 I'm sorry.
19                 THE REFEREE:     If you got one.
20                                  Here.                              01:46:,42PM

2l
22                 THE REFEREE:     Thank you.
23

24

25                 MR. CAMPORA: I wil-l- be.                           01:46:57PM

                                                                       Page   53

                                    Veritext Legal Solutions
                                         866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 21 of 61

                                    Ianaize Markland

 1                               Thank you.
 2


 3      E(J&L.

 4


 5      2076.

 6


 1


 I
 9                MR. TAYBACK:
10                MR. CAMPORA:
11                                f understand.
T2                                                                   I
13

1.4


15                                                                       0I : 4'7 :21PM
76      O.

t1
18      A.        Okay.

79      O.

20                                                                       07:41 :33PM

2l
22

ZJ      l         f see.
24      o.                                                  And then I
25      blew page 21 up.                                                 0l-:41   : 50PM


                                                                         Page   54

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 22 of 61

                                       Janaize Markland

 1     A         Okay.

 2     o

 3     up.

 4               Do you see thaL?

 5     A.        f see that.                                     0l.:.41 : 52PM

 6     O.

 1


 8     A.        I do.
 9     O.

10                                                               0L:.41   : 5 9PM

11

t2
13

74     A.                       Yes.

15     O.                                                        01:48:l2PM
t6     Lhe following:
l1
18

t9
20     polnt.                                                    01:48:.29PM

2t               Do you see thal?

22     A         I do.
23     o.
       1         Sounds f amil-iar.
25     O.        Okay.                                           01:48:34PM

                                                                Page   55

                                 Veritext Legal Solutions
                                        866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 23 of 61

                                      Janaize Markland

  1


  2     A.

  3


  4     fires?
  5     A.         I do.                                          01:48:46PM

  6     n          Okay.

  1     A



  I     O.

  9     A



10      n                                                         01:48:53PM

11

72

13      A.

l4      O.

1tr
1J                 MR.   TAYBACK:   Objecti-on.                   01:49:04PM

l6
t1                 THE WlTNESS:

1B

19      BY MR.   CAMPORA:

20      O.                                                        01:49:09PM

2l
))                 MR.   TAYBACK:

23




                                                                  01:49:22PM

                                                                 Page   56



                                        866 299-st27
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 24 of 61



     1     O.                                      I'm sorry.
     2


     3     A.

     4     you are asklng.
     5     O.                                                        0l   : 49 :26PM

     6     A



     1


     8               No.

     9


10         A.                                                        01:49:34PM

11         tl



72

13         away.

t4
15                                                                   01:49:41PM

t6
t1
18         point.
79         A.

20                           f don't know if --
2l         O.

22         A



23

.A
           O.        So if     you --
           A                                                         01:50:01PM

                                                                    Page    57

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 25 of 61

                                  Janaize Markland

 1


 2     O.        Wel-1

 3     A.

 4     O.

 5                                                               01:50:10PM

 6


 1     A.

 8     o

 9


10     A.        I don't.                                        01:50 :21PM

11     O.

t2
13

t4
15                                                               01:50:38PM

16

l7     A



1B     n         Okay.



?l                                                               01:50:51PM

2l


23     A.

24     O.        Okay.

25     A.                                                        01:51:03PM

                                                                Page   58

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 26 of 61

                                     Janaize Markland

 1


 2     cost.
 3     O.         Okay.

 4     l


 5                                                               01:51:14PM

 6


 1


 I
 9     O.         Okay.

10     A.                           So.

11     O.

l2     A.

13     discussions.
74     process.
15                                                               01:51:37PM

t6     O.         Okay.

l1
18

l9
20     A.                                                        01:51:47PM
2l
aa


23                MR. CAMPORA:
24

25                                                               01:51:51PM

                                                                Page   59

                                 Veritext Legal Solutions
                                      866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 27 of 61

                                           Janaize Markland

 1      O


 2


 3


 4


 5


 6                                   Obj   ection.       Asked and
 -1




 8                   You can answer.
 9                                   ILrs not      me.

10      BY MR.   CAMPORA:

11      0.           okaY.

I2      A



13                                                                   And

l4
15

76      a.
71      A.

18      O.

t9      A.           I don't know.
20      O.

2t
22

23      furthe r ?
24      1            I don't know.
25      O.                                                                 0l:.52:34PM

                                                                           Page   60

                                     Veritext Legal Solutions
                                            866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 28 of 61

                                           Janaize Markland

 1


 2

 )
 J                  MR.   TAYBACK:                               Vague

 4


 5                  THE W]TNESS:                                         0l:52:      42PM

 6


 1     O.

 8     A.

 9     O.

10                                                                       01:52:46PM
11     A



72     O.




       A
                                                                         07:52:57PM

t6
71

1B     tradeoffs.
79

20     the time.                                                         01:53:10PM
21     O.

22

23     A



24                                   Obj   ection.     Misstates her
25     testimony.                                                        01:53:16PM

                                                                         Page   61

                                     Veritext Le gal Solutions
                                            866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 29 of 61

                                       Janaize Markland

 1


 2                   THE WITNESS:   Okay.

 3


 4


 Jtr     BY MR.   CAMPORA:                                         01:53:20PM

 6       O.

 1       A.          I do.
 B       O.          Okay.

 9


10                                                                 O1:53:33PM

11

t2
13       A           You did.
74       O.

15       ir?                                                       01:53:43PM

l6       l           Yes   .



71       O.          Okay.

18

l9       pay more?
20                   MR. TAYBACK: Objection.         Vague and
21

ZZ

23                   THE WITNESS:

24

Z5                                                                 01:53:57PM

                                                                  Page   62

                                    Veritext Legal Solutions
                                         866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 30 of 61

                                     Janaize Markland

  1     O


 2


 3      risk.
 4


 5                                                                     01:54:08PM

  6     A



 1      O.

  o



  9


10                                                                     01:54:15PM

11      A.                                                 So f have
l2
13      O.        Okay. AIl right.
74

15                                                                     01:54:23PM

t6
1,1


18      A.

L9

20                                                                     01:54:33PM

2l
22

23      A.

24      O.

25      A.                                                             01:54:43PM

                                                                       Page   63

                                Veritext Legal Solutions
                                      866 299-5127
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 31 of 61




     1               PACIFIC GAS AND ELEGTRIC COMPANY
     2        STATEMENT OF QUALIFICATIONS OF JANAIZE MARKLAND

     3 Q',l      Please state your name and business address.
     q A1        My name is Janaize ltrlarkland, and my business address is Pacific Gas and
     5           Electric Company, 111 Stony Circle, Santa Rosa, California.
     6 Q2       Briefly describe your responsibilities at Pacific Gas and Electric company
     7          (PG&E).
     8 A2       I am the director of PG&E's Enterprise and operational Risk and lnsurance
 I              Department. My department is responsible for overseeing pG&E,s
10              Enterprise and operational Risk Management (EoRrv) program and for
11              procuring insurance to transfer PG&E's residualfinancial risks that could
12              result from catastrophic property or casualty losses.
13 Q3           Please summarize your educational and professional background,
14 A3           I earned a bachelor of science degree in chemistry from   the University of
15              British columbia and a master of science degree in Environmental
16              Management from Royal Roads University in victoria, British columbia.
17                   am a member of the Enterprise Risk Management Utilities Roundtable
                     I

18              and serve as chair of the Edison Electric lnstitute Enterprise Risk
19              Management Task Force Steering Committee.
20                   Prior to my career in the EORM and Insurance Department, r herd a
21              variety of roles at PG&E, including manager of compliance and Ethics and
22              positions in the safety and Shared services organization, where I provided
23              direct environmental compliance support to pG&E's operating units. Before
24              joining PG&E, I worked at BC TEL, a telephone utility based in Burnaby,
25              British Columbia, and its successor company, Alberta-based TELUS
26              corporation, where I developed an environmentar program governing the
27              newly merged companies.
28 Q4           What is the purpose of your testimony?
2e A4           I am sponsoring the following testimony in pG&E's   s-MAp proceeding:
30              .   chapter 2, "companywide Models and Approaches for Assessing Risk."
31              .   Chapter 6, "Risk Lexicon."
32 Q5           Does this conclude your statement of qualifications?
33 A5           Yes, it does.

                                                                                 Exhibit 2033
                                                JM-1                            J MARKI-AND
                                                                                    toltslLs
                                                                                   DanElle O. Cuat
                                                                                    CSR No. 13650
 Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 32 of 61




Application: 15-05-xxx
(u 3e M)
Exhibit No.:
Date: Mav 1,2015
Witness(es): Various




                  PACIFIC GAS AND ELECTRIC COMPANY

               SAFEW MODEL ASSESSMENT PROCEEDING

                         PREPARED TESTIMONY




                                       @




                              I




                                                                Exhibit 2034
                                                               J. MARKLAND
                                                                  LO/Ls/L8
                                                                Danielle O. Crcat
                                                                 CSR No. 13650
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 33 of 61




             PACIFIC GAS AND ELECTRIC COMPANY
                             CHAPTER 2
        GOMPANYWIDE MODELS AND APPROACHES FOR
                         ASSESSING RISK
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 34 of 61




                 PACIFIC GAS AND ELECTRIC COMPANY
                             CHAPTER 2
       COMPANYWIDE MODELS AND APPROACHES FOR ASSESSING RISK

                                      TABLE OF CONTENTS


 A.   lntroduction                                                2-1

 B.   EORM Program Overview..                                     2-1

      1.   People and Processes        .                          2-2
           a. Personnel                                           2-2
           b. Committees                                          2-2

           c. Monitoring and Metrics...,....,,..,..               2-3
      2. History of the Program                                   2-4
      3. lntegration With PG&E's Planning processes...            2-4
 C. The Risk Evaluation       Too1...,......                      2-4

      1.   Purpose....                                            2-4
      2. Evolution of the Tool ......,..                          2-5
      3. RET2.1                                                   2-6
         a. lnputs                                                2-6
                1)   Risk Score                                   2-6
                2)   Risk Status                                  2-6
           b. Output..,...                                        2-7

      4.   lllustrative Example                                   2-8
 D.   Areas for Focus and Improvement                            2-1A

      1.   Where PG&E ls Compared to Our peers.........          2-10
      2.   Key Cha1|en9es,..............                         2-11
           a.   Risk Quantification....                          2-11
           b.   Risk Tolerance,...,.....                        2-12
      3.   Areas of Future Activities                            2-13




                                               2-i
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 35 of 61




     I             PAGIFIC GAS AND ELECTRIC COMPANY
 2                             GHAPTER 2
 J          GOMPANYWIDE MODELS AND APPROACHES FOR ASSESSING
 4                                RISK

 A        A.   lntroduction
 6                 Pacific Gas and Electric Company's (PG&E) goal is to deliver safe, reliable
               and affordable gas and electric service to the millions of homes and businesses
 B             that depend on us. Numerous operational risks affect the provision of gas and
 I             electric service, including natural hazards such as seismic activity and wildfires.
10             Although risk cannot be eliminated, PG&E is committed to managing these risks
11             and taking all reasonable measures to provide gas and electric service to our
12             customers in a way that protects the safety of the public and our employees.
13                 This chapter describes the progress PG&E has made in implementing an
14             industry-leading Enterprise and Operational Risk Management (EORtr/) Program
15             since 20'11. lt also includes a description of the EORM process, including an
16             in-depth look at PG&E's Risk Evaluation Tool (RET) that is used to assess and
17             rank risks across PG&E. This chapter concludes with an assessment of where
18             PG&E is compared to other companies in the industry and a look at current
19             challenges and future areas for improvement.

20        B.   EORM Program Overview
21                 PG&E's program is based on lnternational Standards Organization-31000
22             principles and is squarely focused on providing an in-depth analysis of the
23             enterprise and operational risks inherent in our business, the current state of
24             controls around those risks, and the options for mitigating them further.
25                 PG&E's EORM Program includes a robust governance structure, standard
26             criteria and tools for assessing Company risks, dedicated resources within the
27             Chief Risk Officer's (CRO) organization and within all PG&E's lines of business
28             (LOB), defined mechanisms for cross-company collaboration, active
29             management of LoB-specific risk registers, and integration with pG&E's
30             lntegrated Planning Process.




                                                     2-1
          Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 36 of 61




      1       1    People and Processes

     2            a.       Personnel
     3                         PG&E's Enterprise and operational Risk Management Department
     4                     resides in the chief Risk officer organization and reports to the cRo.
     5                     The CRO reports to PG&E's Chief Financial Officer. Led by the Director
     6                     of EORtt/l and lnsurance, the EORM Department:
     7                     .   Develops, implements and maintains enterprise_wide risk
     8                         management guidance for the business.
     o                     .   Partners with, and coaches, LoB risk managers and other key
 10                            individuals to herp identify, evaluate and mitigate risks.
 11                    .       Provides process support, advice, and recommendations to ensure
 12                            effective risk management within the business,
 13                    .       Evaluates quality and tracks the implementation of mitigation
 14                            activities.
 15                    .       Leads the risk components (Session D as previously described in
 to                            Chapter 1) of PG&E's lntegrated planning process.
17                         Each LoB also employs dedicated staff to implement the EORM
1B                     Program standards and procedures within their own LoB. These
19                     employees are responsible for:
20                     .       Managing the LOB's risk register.
21                     .       Leading risk identification and evaluation workshops within the LOB.
22                     .       working with subject matter experts (slvE) to develop a risk
23                             response strategy, including alternatives analysis.
24                     .       Ensuring risk mitigation activities are implemented according to an
25                             agreed upon schedule.
zo
                       '       Developing metrics to track progress and assess the effectiveness
27                             of mitigations.

28                b. Committees
29                        committees serve an important oversight role within the EoRM
30                     Program. At the Board of Directors, pG&E's audit committee is
31                   responsible for overseeing the EoRM program. oversight of specific
32                   enterprise-level risks are addressed by the various Board committees,
33                   primarily the Nuclear, operations and safety committee. Board



                                                       2-2
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 37 of 61




     1               committees complete in-depth reviews of each enterprise-level risk at
     2               least once every 12 months.
     J                    PG&E's Risk Policy Committee, comprised of PG&E's most senior
     4               oflicers, annually reviews progress made by each LOB in implementing
     5               the EORtt/ Program and how PG&E's risk profile may be changing
     6               over time.
 7                       ln addition, each LOB has its own Risk and Compliance Committee
 8                   Chaired by the most senior officer of the LOB, these Risk and
 o                   Compliance Committees typically meet at least four times per year and
10                   are responsible for overseeing EORM activities within their LOB,
11                   including reviews of risk assessments and progress made in
12                   implementing mitigation activities.

13              c.   Monitoring and Metrics
14                       Once PG&E has identified and evaluated risks, determined which
15                   ones must be mitigated further, and secured the resources to do so,
16                   PG&E's standards require LOBs to monitor progress. tVitigations are
17                   tracked and reported at regular LoB Risk and compliance committee
18                   meetings and, on a quarterly basis, mitigation progress is discussed at
19                   PG&E's Business Plan Review meeting chaired by the President. lf
20                   mitigation plans are delayed, an action plan is created.
21                       PG&E's EORIV standard includes identification of metrics to help
22                   evaluate the results of mitigation plans and to detect if conditions are
23                   changing in a way that would trigger a re-evaluation of the risk. These
24                   metrics can help determine if the risk reduction plan has been
25                   successful, or if the LOB needs to adjust its course. ln many cases,
26                   LOBs have developed and are monitoring these metrics. ln other cases,
27                   these metrics are under development or are being refined.
28                       Lastly, the EORM team oversees the implementation of risk
29                   response activities, and the LOBs' implementation of the EORIM process
30                   to ensure that standards are adhered to and progress is being made in
31                   implementing the right mitigations to reduce the risk.




                                                   2-3
          Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 38 of 61




      1       2.    History of the Program
     2                After establishing the standards and procedures for implementing
     3              EORM in 2011, PG&E's Risk and Audit Organization focused on
     4             implementing PG&E's vision of data-driven, risk-based decision making to
     5             support safe, reliable, and affordable electric and gas service that is
     6             integrated into PG&E's planning process and becomes the foundation for
     7             our regulatory rate cases.
     8                  h 2a12,   each LoB began working with the standards and procedures
     I             issued by the Chief Risk and Audit Officer and began to build LOB-specific
 10                risk registers. Through this work, pG&E began to use a common risk
 11                language and developed a deeper understanding of the risks PG&E faces
 12                and the drivers behind them.
 13                    The development of formal risk registers began in 2012, although at this
 14                time, the risk identification effort took place as a stand-alone process.

15            3. lntegration With PG&E's Planning        processes
16                     Once risk registers were established in each LOB, the focus shifted to
17                 integrating risk into how PG&E plans and prioritizes work. ln 2013, pG&E
18                 held its first annual Session D, which is a senior management discussion of
19                 the top risks and compliance requirements facing PG&E. Session D-which
20                 began as a one-day meeting and has now expanded to two days-remains
21                 an annual event where the senior officers spend time discussing how top
22                 risks are being managed, where collaboration across LOBs is required, and
23                 where additional resources may be needed.
24                     As one of the first steps in PG&E's lntegrated planning process,
25                 session D helps to develop an understanding of the top risks and
26                 compliance requirements and that knowledge informs pG&E's strategy and
27                 execution plans. As mentioned in Chapter 1, these strategy and execution
28                 plans are called Session 1 and Session 2, respectively, and are informed by
29                 Session D.

30c          The Risk Evaluation Too!

31            1.   Purpose
32                    central to PG&E's EORM program was the development and use of
33                 PG&E's RET. The EORM team created RET as a means of facilitating an


                                                   2-4
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 39 of 61




     1              applesto-apples comparison of risks across LoBs, and to ensure that the
     2              risks that rise to the top of the priority list are those that have the largest
     3              potential of preventing PG&E from achieving its objective of providing safe,
     4              reliable, and affordable service to its customers. RET is used to establish a
     5             risk score for each risk and to establish a relative priority for discussion and
     6             management purposes. The RET score is a product of the potential impact
     7             and the frequency of a risk event. Each risk event is further described as a
     B             SME-proposed Probable Worst Case (pg5)1 scenario.

     I         2   Evolution of the Tool
10                     The initial RET Model (referred to as RET1)was modified in 2013 to
11                 produce RET2, and again in 2014 to create what is now referred to as
12                 RET2.1. The RETI Model used a 3 x 3 matrix of high, medium, and low
13                 impact vs. high, medium, and low frequency, Additionally, the RET1
14                 algorithm was linear in nature and placed more emphasis on frequency than
15                 impact. Given concerns about the inabirity to correcfly predict frequency,
16                 there was less confidence in the RET1 output. RET1 also resulted in
17                 lessthan-desired differentiation of risks, That is, many risks were high
18                 impact, low frequency and occupied the same spot on the graphic output,
lo                 described below as a "heat map," limiting its usefulness in identifying areas
20                 of focus.
21                     RET2 was developed to address these deficiencies. RET2 employed a
22                 7 x 7 matrix with additional specificity included in the criteria definitions.
23                 The algorithm was changed to a logarithmic scale to increase differentiation
24                 between risks and provide a better view of relative priority of risks. One year
25                 after implementing RET2, the EORIV team revisited the definitions within the
26                 impact criteria and made adjustments to the descriptions in the "Reliability"
27                 impact category2 to address LoB feedback. Although relative ranking did
28                 not change significantly between RET2 and RET2.1, the descriptions within
29                 Reliability better resonated with the LOBs using the tool.


          1   The P95 scenario is based on the concept of plotting a range of outcomes along a
              distribution and choosing the gSth percentile event for the furposes of the risk
              discussion. ln practice, for many risks-in the absence of quantitative support-pc&E
              identifies a reasonably probable worst case scenario rather than a range of outcomes.
         2    The six impact categories in the RET model are described in the next section.


                                                      2-5
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 40 of 61




     1               Additionally, RET2.1 included increased flexibility in the frequency
  2              criteria, No longer are risk assessments limited to seven frequency
  J              categories. lf there are data to support a specific frequency, e.9., through
  4             the use of probabilistic risk assessments, LOBs may use that data to
  5              calculate the risk score.

  6          3. RET2.1
  7             a    lnputs
 8                   1)   Risk Score
 I                            As mentioned above, the RET2.1 is used to establish a number,
10                        called a risk score for each risk to establish relative priority for
11                        discussion purposes. The RET2.1 score is a calculation based on a
12                        SME discussion of the risk associated with the P95 scenario.
13                        The potential impacts of the scenario across six impact categories
14                        are then scored between 1 and 7 (7 being the greatest impact).
15                        The six impact categories are: Safety, Environmental, Compliance,
16                        Reliability, Trust and Financial. Once the impact is articulated,
17                        a frequency or probability based on data and subject matter
18                        expertise is assigned to each risk scenario. The algorithm
'19                       discussed in Attachment A is then applied to create a score
20                        between 1 and 10,000.

21                   2)   Risk Status
22                            When a risk is first identified, its status is denoted as "black"
23                        indicating that a risk assessment must be completed to determine a
24                        current residual risk score. During the risk assessment, the risk
25                        owner will gather as much data and expertise on the subject to fully
26                        characterize the risk drivers and controls and to score the risk.
27                            Once the risk assessment is complete, the team determines
28                        what level of control status should be recommended to the LOB
29                        Risk and Compliance Committee. The following statuses are
30                        available:
31                        .   Red   -   controls not adequate
32                        .   Amber - controls need strengthening
33                        .   Green - controls are adequate


                                                     2-6
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 41 of 61




     1                        A risk response plan is created for a risk with Red or Amber
 2                       status. The response plan includes a set of mitigations based on an
 3                       alternatives analysis to determine the best course of action to
 4                       reduce the risk and strengthen controls.
 5                            Over time, risk scores tend to be more static than the risk
 o                       status. The risk status should change toward green as the
 7                       mitigations are implemented and the controls are strengthened to an
 o                       adequate level. The risk score will only change if mitigations
 o                       fundamentally adjust the impact or frequency revers. rn other words,
10                       impact scores may change only if mitigations can physicaily prevent
11                       or reduce the impact of the pgS scenario.
12                            For example, if the P95 scenario risk is "a car accident which
13                       may result in a death," a mitigant such as a physical divider between
14                       the lanes could change the worst case probabre pgS scenario from
15                       fatality (head-on collision), to "a car accident which may result in a
16                       serious injury (i.e., hitting the divider)." This will drop the impact
17                       score and, likely the frequency as well. However, physical mitigants
18                       are not always possible or practical. More often, mitigations are
19                       more likely to impact the frequency side of the equation. For
20                       instance, if a substation were to fail catastrophically, the impact
21                       always would likely be catastrophic. But it may be possible to make
22                       catastrophic failure less likely to occur by addressing the drivers of
23                       the risk by maintaining, inspecting and replacing equipment, and
24                       installing physical and cyber security measures.

25              b.   Output
zo                       The output of RET 2,1 is a risk score for each risk. These scores
27                   can be mapped on a "heat map" that graphically portrays the frequency
28                   and impact scores. An illustrative heat map is shown in Figure 2-1,




                                                  2-7
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 42 of 61




                                            FIGURE 2-1
                               PACIFIC GAS AND ELECTRIC COMPANY
                                     ILLUSTRATIVE HEAT MAP


                                             l[u3filivc   Heat Map

                                                                     .-..:l*   :-l -

                          N




                          5
                          =
                          g
                          o
                          tL



                                                     L
                                                          1




                                                 lrnpad   (1   -7)



 1                    The y-axis on the heat map represents the frequency score, while
 2                the x-axis represents the impact score. The upper right hand corner of
                  the heat map represents the highest risks; the lower left hand corner
 4                represents the lowest risks.
 A
                      Because each LOB calculates its own risk scores, LOBs participate
 6                in calibration sessions to ensure consistency in scoring. SMEs and risk
 7                managers calibrate risks internal to their LOB and then the EORM team
 8                facilitates cross-LOB calibration sessions to ensure risks from different
 I                parts of the business are evaluated consistently. During each of these
10                sessions, participants challenge assumptions and other inputs to risk
11                scores to ensure there is alignment in how risks were evaluated. Once
12                the calibration is complete, top risks to pG&E are selected for
13                discussion in PG&E's Session D meeting.

14       4.   lllustrative Example
15                An example helps to illustrate how RET 2.1is used to create a risk score
16            from a risk assessment. consider the risk of "Failure of Distribution
17            Overhead Primary Conductor," defined as:




                                               2-8
         Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 43 of 61




     1               The failure of or contact with energized electric distribution primary
     2               conductor may result in p_ublic or dmployee safety Giuej, s'ignitGdnt
     3               en vi ro n me nta I d a m a g q (f re ), p ro o n je d- o utag e s,- o r s g n if ca-nt p ro p e rty
                                                        i          I                            i     i

     4               damage. Energized wires down evehts are also considered pait oi tnis
     5               risk.

     6               ln this case, the P95 scenario is described as: A fatality due to
     7          unintentional third-party tree worker contact with an in place conductor, in
  8             conjunction with an investigation that finds compliance violations such as
  I             lack of signage, or insufficient clearance.
10                   once defined, the risk assessment team scores the risk by determining
11              the impacts across the six impact categories (see Attachment B) and the
12              frequency of such an event, and captures those determinations in the RET.
13              ln this case, the following scores were assigned:
14              .   safety impact: A 6 (severe) impact captures the potentiarfor a fatality
15                  to occur if contact was made with a distribution conductor. This is based
 to                 on industry data and experience.
17              .   Environmental impact: Under the scenario, there would be a
18                  1 (Negligible) impact on the environment.
19              .   compliance impact: The scenario assumes a compliance vioration,
20                  which was rated as a 3 (Moderate) impact by the team based on
21                  industry experience.
22              .   Reliability impact: The team reviewed outage history that would occur
23                  relative to the incident and determined that a 3 (tModerate) impact
24                  described the potential impact.
25              .   Trust impact: The team determined a 2 (Minor) impact believing that
26                  there may be a single report of the event in a media ouflet near the
27                  location of the incident, were it to occur.
28              .   Financial impact: Available data supports a 4 (Major) impact.
29                  Finally the team reviewed the scenario, the impact scores, and the data
30              around the drivers and controls and determined that a frequency level of 5,
31              or once every one to three years, was appropriate.
32                   The six impact scores and the frequency level are then input into the
33              tool, producing a final risk score of 408. The results of the scoring of the
34              overhead conductor Risk can be displayed on the heat maps as shown.




                                                            2-9
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 44 of 61




                                             FIGURE 2.2
                                PACIFIC GAS AND ELECTRIC COMPANY
                           MAPPED RISK SCORE FOR OVERHEAD CONDUGTOR


                                               Illustratlve Heat Map




                            r

                            c
                            o
                            o
                            t!




                                                    lmpacl (l -7)




 1    D.   Areas for Focus and lmprovement
                                              -.
 2         1.   Where PG&E ls Gompared to Our peers
 J                  lnformed by industry benchmarking studies, the recommendations of the
 4              lndependent Review Panel, and a third-party consultant, PG&E has moved
 A
                from having an "industry standard" enterprise risk management program to
 6              having an "industry-leading" EORM program. pG&E's EORM program is
 7              leading as evidenced by the risk-informed process of integrated planning
 8              and the widespread support for risk management in terms of personnel and
 9              management attention. senior management regularly engages in
10              discussions about risk, the state of controls and mitigation plans, and has
11              increased the focus on developing and monitoring key measures that
12              provide insight into how risks are being managed.
13                  Today, PG&E is in a position where each LOB knows and understands
14              the risks associated with their business and the relative importance of those
15              risks with respect to the potential impact they could have on the
16              achievement of objectives. And the LOBs use this information to inform
17              strategies and resource allocation.
18                   PG&E is proud of where it is today in terms of risk management. That is
19              not to say there is no room for improvement.



                                                   2-10
          Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 45 of 61




      1       2.   Key Challenges
     2                 Effective risk management is an iterative process. As new data
     3             becomes available, operating and environmental conditions change, and
     4             technology improves, so does PG&E's ability to identify, evaluate, prioritize
     5             and mitigate risks. As does pG&E's ability to dedicate the appropriate
     6             amount of resources to manage our most important risks and to
     7             demonstrate the risk reduction benefits of the investments PG&E is making.
     8                As PG&E identifies and integrates new data sources, it will develop a
     o             deeper, more granular understanding of the risks it faces and will be able to
 '10               make better decisions as a result. when new information becomes
 11                aVailable, risk management priorities may shift over time and it is important
12                 that PG&E remains dynamic in its response to that new information.
13                 This means that changes will be made to pG&E's plans and it will deploy
14                 resources accordingly. PG&E will identify risk mitigations that do not have
15                 the intended effect and will have to change course. PG&E will also identify
16                 new risks, As new information becomes available, risks that PG&E thought
17                 were important, may take a back seat to other, more pressing risks. pG&E,s
'18                focus on data-driven decision making combined with the ability to pivot to
19                 address mitigation needs in a timely manner, will help pG&E operate in a
20                 safer and more efficient manner to the benefit of pG&E's customers,
21                 employees and the public.

22                 a.   Risk Quantification
23                          As PG&E's EORM process has matured and progress has started to
24                      be documented, there has been an increased focus on data and
25                      quantification of risk to answer two basic questions: ('1) Are we making
26                      progress in managing risk; and (2) How do we know?
27                           ln 2014, the EORIV team in the Risk and Audit Organization
28                      implemented a risk management database to provide better oversight of
29                      risk management activities. Risk managers in each of the LoBs began
30                      identifying data needs and fulfilling them by gathering information from
31                      PG&E and industry sources, and analyzing it to better understand risks.
32                      fhe outcome of that work has been the development of metrics to track
33                      and manage risks. The availability of relevant data remains a challenge,
34                      however.


                                                    2-11
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 46 of 61




 1                   Often, it is not possible to tie mitigations directly to the absence of a
 2               risk event. For example, PG&E has invested in a number of activities to
 3               educate the public about the dangers of contact with energized
 4               conductors-a top public safety risk included on the Electric Operations
 5               Risk Register. lt is very difficult to prove that someone did not touch an
 6               energized conductor because they heard an advertisement on the radio,
 7               or paid attention to a mobile pop-up advertisement while they were
 8               shopping at Home Depot, or were already aware of the danger.
 o                   ln some cases, data can be obtained to confirm that mitigations are
10               effective, but often PG&E must rely on the fact that it went through a
11               reasonable process to identify the right things to do and PG&E may not
12               be able to determine the effectiveness of an individual mitigation.
13                   PG&E's goal remains to achieve the vision of data-driven,
14               risk-based decision making to support safe, reliable, and affordable
15               electric and gas service that is integrated into our planning process and
16               becomes the foundation for our rate cases. With the core foundational
17               components of an industry leading EORM program now in place, PG&E
18               is working on refining its approach and improving the maturity of the
19               process, with a focus on data and its application within EORIV.

20          b.   Risk Tolerance
21                   Risk cannot be completely driven out of PG&E's-or any-business
22               Today, risk tolerance is implicitly defined by the resources allocated to
23               manage specific risks. For example, PG&E has a robust program to
24               manage Wildfire Risk that consists of an award-winning vegetation
25               management program, equipment retrofits in high-risk areas, and
26               enhanced inspections. As a result, tree-related outages are in the
27               neighborhood of 17 per 1,000 miles, < 0.02 percent of trees in contact,
28               and there are a small number of wildfires caused by PG&E equipment
29               each year. lt may be possible to drive tree-related outages to less
30               than '17 per 1,000 miles, or to have less than 0.02 percent of trees in
31               contact, but that would require a level of investment greater than what
32               PG&E is making today. With limited resources-PG&E cannot do
33               everything and must decide at what point it is okay to not mitigate the
34               risk further-tradeoif decisions must be made. For example, additionai


                                              2-12
      Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 47 of 61




  1                investment in managing wildfire risk requires that customers either pay
 2                 more, or accept higher risk in another area. PG&E is using the EORM
 3                 process to help decide where to dedicate additional resources, and
 4                 specifically where it has determined the risk has a current residual risk
 5                 that is higher than desired. PG&E's Risk Informed Budget Allocation
 6                 process, described in Chapter 3, also helps direct resources to projects
 7                 and programs that have the largest risk reduction impact.
 8                     ln the 2017 General Rate Case showing, PG&E will illustrate the
 I                 projects and programs intended to address key risks in each operational
10                 LOB. By showing how these activities for which PG&E is requesting
11                 funding relate to risk reduction, intervenors and other stakeholders can
12                 see what risks are affected when reductions in specific programs or
'13                elimination of specific projects are recommended. As a result of this
1A
t-                 discussion, the Commission, intervenors, and PG&E will together define
15                 risk tolerance for PG&E.

lo        3.   Areas of Future Activities
17                 PG&E's EORM focus for the foreseeable future can be broadly
18             categorized as "Continuous lmprovement." PG&E is focused on refining our
19             current processes and improving the specific mechanics of risk
20             management, i.e., how PG&E measures risk, the analysis PG&E does
21             around alternatives for mitigation, and how PG&E calculates progress in risk
22             management through the use of effectiveness metrics.
23                 The EORTV team also will continue to work with the LOBs to:
24             .   Develop data plans for top risks, identifying what data PG&E needs,
25                 what data it has, and how to fill the gaps.
26             .   lmprove existing guidance and support for alternatives analysis and
27                 documenting decisions related to mitigation activities.
28             .   Develop more effectiveness metrics that measure the impact of
29                 mitigation activities on risks or drivers of risk, and those that provide
30                 insight into how a risk is performing over time, i.e., is the risk increasing
31                 or decreasing?
32                 With the basic elements of industry-leading risk management now in
33             place, PG&E's focus is on collectively "upping our game" in the area of risk
34             management. ln support of this, the EORM team wili continue to sponsor

                                                 2-13
     Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 48 of 61




 1          expert training on specific risk management topics (annual training that is
 2          provided to all risk managers across PG&E); conduct benchmarking and
 3          share best practices from internal and external sources across LoBs; and
 4          continue to promote a risk-aware culture through the continued inclusion of
 5          risk in our lntegrated Planning Process.
 o              ln the coming years, PG&E will consider analytical approaches for
 7          quantifying risk reduction (meaning a reduction to the RET risk score).
 I          To do so will require appropriate data, perhaps over an extended period of
 I          time. This data will need to address (or avoid) the causation challenges
10          described above. Based on the outcome of this effort, PG&E hopes to
11          identify and implement techniques for quantifying risk reduction and their
12          applicability to specific risks.




                                               2-14
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 49 of 61




             PACIFIC GAS AND ELECTRIC COMPANY
                            CHAPTER 2
                          ATTAGHMENT A
           RrsK EVALUATTON TOOL (RET) ALGORTTHM
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 50 of 61




                                CHAPTER 2
                             ATTACHMENT A
                  RrsK EVALUATION TOOL (RET) ALGOR|THM

             The algorithm used to calculate the risk score for each P95 risk scenario is
      divided into two parts. The first part assesses how often a risk event occurs
         (frequency). The second part assesses the significance of the overall impact of
      each risk event. The overall impact is the log of the resulting product of the
      weighted impact scores in the six categories: Safety; Environmental;
      Compliance; Reliability; Trust; and Financial.
            The risk score is expressed by the following equation in the figure below,
      where f(Event) represents the frequency component of the algorithm
      and l(Event) represents the impact component:


                                                        RISK SCORE ALGORITHM



                1o.s Los (/16uenty'   t   t
                                              Gu"nt)l




 Where      f is the number of occurrences expected over a one-year time horizon
And         1is the weighted impact of the event
And          k is the scalar and is a fixed value of            3.1   6 (the square root of 1 0)
And         0.5 s a standard factor used to calculate the variance of the aggregate impact of
            uncorrelated events.


            The risk score calculation enables risk managers to calculate the "net risk
      impact" over a range of potential outcomes that occur at different frequencies.
      For example, gas leaks of various grades occur at various frequencies, and
      some of those leaks                      - if left unaddressed - could cause a range of impacts
      ranging from negligible to potentially catastrophic. The calculation enables risk
      managers to take that data and generate a risk score that contemplates the
      probable worst case, or a 95th percentile event.
            "k" is a scalar used to calibrate the risk scores to cover a range of                  1

      to 10,000 to create adequate separation between risks for the purposes of
      facilitating a management discussion.




                                                             2-AtchA-1
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 51 of 61




                 PG&E has mapped the six categories to our goals of safe, reliable and
         affordable service, and weighted them, as follows:


                              GOAL MAPPING TO RET IMPACT CATEGORIES


                                    Company Goal                   RET lmpact                 RET Category
        Companv Goal                 Weiqht (%)                      Categories                   Weiqht (%)
                                                             Safety                                  30%
      Safe                                 40%               Environmental                            5

                                                             Compliance                               5

                                                             Reliabilitv                             25
      Reliable                             30
                                                             Trust                                    5

      Affordable                           30                Financial                               30
      Total                               100%                                                      100o/o


               The weighting shown above places more importance on certain objectives
        over others. To balance the importance of the weighting and the magnitude of
        the impact, the weightings are applied at the magnitude level (10r; of the impact
        groups. Therefore,           llrvent)   can be expressed as shown in the figure below:


                                                IMPACT WEIGHTING




 |(Event) =Los

                   11 patetv, Environmentat, Retiabitity, Financiat, Reputation, Compliance) iS   the impaCt leVel   Of

Where         an impact group of an event
                   W1 lSuf"ry, Environmental, Retiabitity, Financiat, Reputation, Compliance) iS   the Weight
And           applied to the impact group of an event




                                                     2-AtchA-2
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 52 of 61




             PACIFIC GAS AND ELECTRIC COMPANY
                            CHAPTER 2
                          ATTACHMENT B
                RISK ASSESSM ENT CATEGORIES
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 53 of 61




                                CHAPTER 2
                              ATTACHMENT B
                       RISK ASSESSMENT CATEGORIES


                             FREQUENCY DESCRIPTIONS

                                                                  Frequencv Der Year
       Common                  > 'l 0 times per year                     F=>10

                               'l-10 times per year
        Regular                                                         F=1   -   10
          t6)
       Frequent              Once every 1-3 years                       F=1-0.3
          {5)

      Occasional             Once every 3-10 years                     F=0.3-01

                            Once every 10-30 years                    F=0.1 -0.033

         Rare              Once every 30-1 00 years                  F=0.033-0.01
          l2'l
        Remote              Once every 100 + years                      F = <0.01
          {1}



                           SAFETY IMPACT DESCRIPTIONS

        lmpact Level                              Description
        Catastrophic     Fatalities: Many fatalities and life threatening injuries to
                 (7)     the public or emDlovees.
          Severe         Fatalities: Few fatalities and life threatening injuries to the
                 (6)     public or employees.

         Extensive       PermanenUSerious lnjuries or lllnesses: Many serious
                 (5)     injuries or illnesses to the public or employees,
            Major        PermanenUSerious lnjuries or lllnesses: Few serious
                 ul      injuries or illnesses to the public or employees,
         Moderate        Minor lnjuries or illnesses: Minor injuries or illnesses to
                         many public members or employees.
           Minor         Minor lnjuries or illnessesl Minor injuries or illnesses to
                 (2)     few public members or employees.
         Negligible      No injury or illness or up to an un-reported negligible injury
                 (1)




                                        2-AtchB-1
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 54 of 61




                       ENVIORNMENTAL IM PACT DESCRIPTIONS

lmpact Level                                        Des      !on
Catastrophic   Duration: Permanent or long-term damage greater than 100 years; or
    (7)
               Hazard Levelffoxicity: Release of toxic material with immediate, acute and
               irreversible impacts to surrounding environment; or
               Location: Event causes destruction of a place of international cultural
               significance, or
               Size: Event results in extinction of a species.
  Severe       Duration: Long-term damage between 1'l years and 100 years; or
    (6)
               Hazard Levelffoxicity: Release of toxic material with acute and long-term
               impacts to surrounding environment; or
               Location: Event causes destruction of a place of national cultural significance; or
               Size: Event results in elimination of a siqnificant population of a protected species.
 Extensive     Duration: Medium-term damage between 2 and 10 years; or
    (5)
               Hazard Levelffoxicity: Release of toxic material with a significant threat to the
               environment and/or release with medium-term reversible impact; or
               Location: Event causes destruction of a place of regional cultural significance; or
               Size: Event results in harm to multiple individuals of a protected species.
   Major       Duration: Short-term damage of up to 2 years; or
    (4)
               Hazard Levelffoxicity: Release of material with a significant threat to the
               environment and/or release with short-term reversible impact; or
               Location: Event causes destruction of an individual cultural site; or
               Size: Event results in harm to a single individual of a protected species.
 Moderate      Duration: Short-term damage of a few months; or
               Hazard Levelffoxicity: Release of material with a moderate threat to the
               environment and/or release with short-term reversible impact; or
               Location: Event causes damage to an individual cultural site; or
               Size: Event results in damage to the known habitat of a protected species.
   Minor       Duration: lmmediately correctable; or contained within a small area
    (2)
 Negligible    Negligible to no damage to the environment.
    {1)




                                         2-AtchB-Z
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 55 of 61




                        COMPLIANCE IMPACT DESCRIPTIONS

                                                  )escription
                Adverse Regulatory Actions: Action resulting in closure, split, or sale of
                PG&E.
     Severe     Adverse Regulatory Actions: Cease and desist orders are delivered by
       (6)      regulators. Critical assets and facilities are forced by regulators to be
                shutdown.
    Extensive   Adverse Regulatory Actions: Governmental, regulator investigations,
       (5)      and enforcement actions, lasting longer than a year. Violations that result
                in multiple large non-financial sanctions; or
                lncreased Regulatory Oversight: Regulators force the removal and
                replacement of management positions. Regulators begin Company
                monitorinq activities.
      Major     Adverse Regulatory Actions: Violations that result in significant fines or
       (4)      penalties above and beyond what is codified or a regulator enforces
                non-financial sanctions: or
                Expanded Regulations: Significant new and updated regulations are
                enacted as a result of an event
                Adverse Regulatory Actions: Violations that result in fines or penalties

                Adverse Regulatory Actions: Self-reported or regulator identified
                violations with no fines or penalties.
                No compliance impact up to an administrative impact.




                                         2-AtchB-3
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 56 of 61




                               RELIABILITY IMPACT DESCRPTIONS

lmpact Level                                         Description
Catastrophic   Location:'lmpacts an entire metropolitan area, including critical customers, or is
    t7)        systemwide; and
               Duration: Disruption of service of more than a year due to a permanent loss to a
               nuclear facility, hydro facility, critical gas or electric asset; or
               Customer lmpact: Unplanned outage (net of replacement) impacts more than
               I million customers;   or
               EO: 14 million total customer hours, or more than 1 million mega-watt hours (MWh)
                     total load
               GO: 10 million total customer hours, or reduction of capacity greater than or equal to
                     2.1 Bcfld for seven months
               ES: 40 percent of utility-owned generating fleet unavailable for one year
  Severe       Location: lmpacts multiple critical locations and critical customers; or
    (6)
               Duration: Substantial disruption of service greaterthan 100 days; or
               Customer lmpact: Unplanned outage (net of replacement) impacts more than 100k
               customers; or
               EO'. 1.2 million total customer hours, or more than 100 thousand MWh total load
               GO: one million total customer hours, or reduction of capacity greater than 1.2 billion
                     cubic feet per day (Bcf/d), but less than for seven months
               ES: 20 percent of ullty-owned generating fleet unavailable for one year
 Extensive     Location: lmpacts multiple critical locations orcustomers; or
    (s)
               Duration: Disruption of service greater than 10 days; or
               Customer lmpact: Unplanned outage (net of replacement) impacts more than 10k
               customers; or
               EO: 100 thousand total customer hours, or more than 10 thousand MWh total load;
               GO: 100 thousand total customer hours, or reduction of capacity greater than or
                     equal to 0.6 Bcf/d for seven months
               ES: 10 percent of utility-owned generating fleet unavailable for one year
   Major       Location: lmpacts a single critical location; or
    (4)
               Duration: Disruption of service greater than one day; or
               Customer lmpact: Unplanned outage (net of replacement) impacts more than
               one thousand customers; or
               EO: 8 thousand total customer hours, or more than one thousand MWh total load
               GO:   10 thousand total customer hours, or reduction of capacity greater than or equal
                     to 0.3 Bcf/d for seven months
               ES: 2 percent of utility-owned generating fleet unavailable for one year




                                           2-AtchB-4
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 57 of 61




                           RELIABILITY IMPACT DESCRIPTIONS
                                          (coNilNUED)

          Location: lmpacts a small area with no disruption of service to critical locations; or
          Duration: Disruption of service of up to one full day; or
          Customer lmpact: Unplanned outage (net of replacement) impacts more than
          100 customers; or
          EO: 600 total customer hours, or more than 100 MWh total load
          GO: one thousand total customer hours, or reduction of capacity greater than or
                equal to   0. 1   Bcf/d for seven months
          ES: one percent of utilily-owned generating fleet unavailable for one year
          Location: lmpacts a small localized area with no disruption of service to critical
          Iocations; or
          Duration: Disruption of up to three hours; or
          Customer lmpact: Unplanned outage (net of replacement) impacts less than
          100 customers; or
          EO: Less than 600 total customer hours, or less than 100 MWh total load;
          GO: Less than one thousand total customer hours, or reduction of capacity greater
                than or equal to 0.01 Bcf/d for seven months
          ES: 0.1 percent of utility-owned generating fleet unavailable for one   Vear
          No reliability to negligible impacts.




                                           2-AtchB-5
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 58 of 61




                                 TRUST IMPACT DESCRIPTIONS



            Duration: Ongoing impacts for more than 10 years; and
            Media; Event is heavily reported from local through international media outlets and
            social media channels, with influential third parties dominating media coverage;
            various Inaccurate information is widely reported; or
            Political: Devastating nationwide broad-based political pressure demanding intense
            long term outreach to policymakers and key stakeholders; or
            Customer Satisfaction: Greater than 50 percent loss of customer satisfaction
            through survey results; or
            Company Brand: Relatiq4ships are severed and trust is completely lost
 Severe     Duration: Ongoing impacts between      1 and 10 years; and
   (6)
            Media: Event is heavily reported from local through national media outlets and social
            media channels, with influential third parties dominating media coverage, and various
            inaccurate information is widely reported; or
            Political: Extreme statewide broad-based political pressure demanding concentrated
            outreach to policymakers and key stakeholders; or
            Customer Satisfaction: 21-50 percent loss of customer satisfaction through survey
            results; or
            Company Brand: Event creates outrage and trust can't be fully recovered
Extensive   Duration: Ongoing impacts between one quarter and one year; or
   (5)
            Media: Event is widely reported in national media outlets and social media channels,
            with influential third parties dominating media coverage, and inaccurate information is
            reported; or
            Political: Severe territory wide political pressure demanding extensive outreach to
            policymakers and key stakeholders; or
            Gustomer Satisfaction: 4-20 percent loss of customer satisfaction through survey
            results; or
            Company Brand: Event creates serious concerns of company management while
            trust is         diminished
  Major     Duration: Ongoing impacts between one week and one quarter; or
   (4)
            Media: Event is heavily reported in local through national media outlets and social
            media channels, with influential third parties dominating media coverage, and
            inaccurate information is reported; or
            Political: Major territory wide political pressure demanding major outreach to
            policymakers and key stakeholders; or
            Customer Satisfaction: one to three percent loss of customer satisfaction through
            survey results; or
            Company Brand: Management is questioned and trust is diminished




                                          2-AtchB-6
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 59 of 61




                                  TRUST IMPACT DESCRIPTIONS
                                         (coNTTNUED)


 Moderate    Duration: Short term coverage for up to one week.
   (3)
             Media: Event is reported in multiple local media outlets and/or social media
             channels, with limited exposure beyond the coverage area; or
             Political: Moderate county level political pressure demanding moderate outreach to
             policymakers and key stakeholders; or
             Customer Satisfaction: Less than one percent loss of customer satisfaction through
             survey results; or
             Company Brand: Event isn't anticipated and trust is impacted; or
  Minor      Duration: Single report of the event.
   (21
             Media: Event is reported in a single local media outlet in the location where the event
             took place; or
             Political: Minimal political pressure demanding minimal outreach to policymakers
             and key stakeholders; or
Negligible   No known reputation impact reported to a non-featured report.
   (1)




                                          2-AtchB-7
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 60 of 61




                              FINANCIAL IMPACT DESCRIPTIONS

                                                      )escription
Catastrophic   Financial Gosts: Damage to third-party properties, loss of assets and facilities, fines,
     (7)       lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact > $5 billion in costs: or
               Capital/Liquidity: Ability to raise capital significantly impacted. Dramatic decrease
               in stock price of more than 50 percent for more than one year; or
               Bankruptcy: Risk of ban kruptcals imminent.
  Severe       Financial Costs: Damage to third-party propefties, loss of assets and facilities, fines,
    (6)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $500 million and
               $5 billion in costs; or
               Capital/Liquidity: Ability to raise capital is challenged. Dramatic decrease in stock
               price of more than 2Q percent for more than one year.
 Extensive     Financial Costs: Damage to third-party properties, loss of assets and facilities, fines
    (5)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $50 million and
               $500 million in costs; or
               Capital/Liquidity: Ability to raise capital is hindered. Dramatic decrease in stock
               price of more than 10 percent for up to one year.
   Major       Financial Costs: Damage to third-party properties, loss of assets and facilities, fines
    (4)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between g5 million and
               $50 million in costs.
               Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
               lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $500 thousand and
               $5 million in costs.
   Minor       Financial Costs: Damage to third-party properties, loss of assets and facilities, fines
    (21        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $50 thousand and
               $500 thousand in costs.
 Negligible    Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
    (1)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact of less than $50 thousand in
               costs.




                                            2-AtchB-8
                                                                                             fr8$8 88S8c,
                                                                                 5           rttmil                     lal\lFtr{ln(
                                                                                                                                   ..
                                                                                                                                                                                                      Ti
                                                                                                                                                                                                      d*        la
                                                                                                                                                                                                                $                                                      ffi
                                                                                                                                                                                                                                                                                 ft
                                                                                 u,                                                                   E   lt_
                                                                                                                                                                                                      ab
                                                                                                                                                                    .,1
                                                                                                                                                                                                                m
                                                                                                                                                                          neC g
                                                                                 z,                                                   ,ii                                                                                                      w
                                                                                                                                                                                                                                               c"l
                                                                                                                                                                                                                                               o                     I$
                                                                                      {,
                                                                                      g                                                                    1i ".",U"Fa!.F l;&
                                                                                                                                                           ll
                                                                                                                                                                                                      LA
                                                                                                                                                                                                      rr   Eo
                                                                                                                                                                                                                1'l
                                                                                                                                                                                                                fr                                                  E[8
                                                                                                                                                  -           lci)'rrr t q                            X{        fi
                                                                                                                                                                                                                                                                    E{f,
                                                                                      (}                                                                                          -LI
                                                                                 att                                                                                      d*** X          >'
                                                                                                                                                                                                                                               r\
                                                                                  U,
                                                                                 t:                                  tryrys
                                                                                                                                                                          so'I                   o>..,                                         ?l
                                                                                                                                                                                                                                               ()
                                                                                      t                                                                                   lt{
                                                                                                                                                                                          I
                                                                                                                                                                                                 Fl;-
                                                                                                                                                                                                 RI8
                                                                                                                                                                                                       Cl       1-.t                           .ar
                                                                                                                                                                                                                                                                    $9fr
Case 3:14-cr-00175-WHA Document 1008-1 Filed 02/06/19 Page 61 of 61




                                                                                      h0                                      -                                                                                                                                     E.e I
                                                                                                                                                                                                                                                                    +=r,
                                                                                  Y                                                                                       rrhf
                                                                                                                                                                                                                                                                    6Ed
                                                                                                                                                                                                      *t
                                                                                                                                                                                                      *>
                                                                                                                                                                                                                rt
                                                                                                                                                                                                                *l4
                                                                                                                                                                                                                                               t*
                                                                                                                                                                                                                                               r+
                                                                                                                                                                                                                                               o                    s{ E
                                                                                      0,,
                                                                                      u                                                                                   ,i,nft T:;,
                                                                                                                                                                               t4fi -
                                                                                                                                                                               qc
                                                                                                                                                                                                      4ic
                                                                                                                                                                                                                                               f\t
                                                                                 .I
                                                                                  I&                                                                                      xfu itu                                                                                   $Es
                                                                                                                                                                          JB['{ =Fr
                                                                                                                                                                                ,E-
                                                                                                                                                                                                      !]
                                                                                                                                                                                                      U
                                                                                                                                                                                                                                                                    f;#;
                                                                                                                                                                                                                                                                    {rt     E
                                                                                                                                                                                                      ;a                                   UI                       S{  e
                                                                                                                                                                          qrc dv                      F-                                                            i?E
                                                                      rO
                                                                      cn
                                                                      o          co lts
                                                                                 3 t.:9      o(lG                   b&.it                   &b
                                                                                                                                                      i
                                                                                                                                                      !


                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                                     I
                                                                                                                                                                          lltlf   ll                  3t
                                                                                                                                                                                                      TT
                                                                                                                                                                                                      tt
                                                                                                                                                                                                      o


                                                                                                                                                                                                                *t
                                                                                                                                                                                                                v
                                                                                                                                                                                                                t:
                                                                                                                                                                                                                il
                                                                                                                                                                                                                E
                                                                                                                                                                                                                a
                                                                                                                                                                                                                L


                                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                           l\t                      atgd
                                                                                                                                                                                                                                                                    TIH
                                                                                                                                                                                                                                                                    *gg          t_
                                                                      c.l
                                                                      v-
                                                                      2
                                                                                 nd Ocj
                                                                                  oE6
                                                                                      .!l4
                                                                                             fiF.ro                 *t\ *
                                                                                                                     qru$rry
                                                                                                                                  ,tea      *rl
                                                                                                                                                                   13
                                                                                                                                                                                                                *t
                                                                                                                                                                                                                a,          ffifi                                                E
                                                                                                                                                                                                                                                                                 ,i
                                                                                                                                                                                                                                                                                 3
                                                                       .C         a'o ou                                                                                                                                                                                         at
                                                                        x                                  fr                                                                                                                                                                    8.
                                                                       ru   '1
                                                                                                                                  #                                       'aS
                                                                                                      RI
                                                                                                           !,
                                                                                                           c                      E
                                                                                                                                   3
                                                                                                                                                                          E
                                                                                                                                                                          rr            *r
                                                                                                                                                                                        'f,,ts        6E                &    X           ,1.                 x             a
                                                                                                                                                                                                                                                                                 ll-
                                                                                                                                  jE                                      tc            #t            E                     J
                                                                                                                                                                                                                             E           5                   5             5
                                                                                                                                                                                                                       B
                                                                                                                                                                                                                                         t'                  J
                                                                                                                                                                          X; {f
                                                                                                                                                                                                                       (}                                                  .J
                                                                                               giE$
                                                                                                                                                                                                                             i
                                                                                                                                   B
                                                                                                                                  IL
                                                                                                                                  t                                                                   E                                                                          *c
                                                                                                                                  ;                          ro
                                                                                               fi rf;:
                                                                                                                                                                                                                                                             tb                  3
                                                                                                                                  to                                                                                        rO
                                                                                                                                                                                                                                                             vt                  &
                                                                                                                                  t                           fo.                                                                                                          () s
                                                                                               E{r              g
                                                                                                                                  tt
                                                                                                                                  fiil                       L
                                                                                                                                                                c                                                      o
                                                                                                                                                                                                                       o
                                                                                                                                                                                                                            14
                                                                                                                                                                                                                            ri       #*
                                                                                                                                                                                                                                     SR
                                                                                                                                                                                                                                                             :.t
                                                                                                                                                                                                                                                             *i.I
                                                                                                                                                                                                                                                                           FI
                                                                                                                                                                                                                                                                           H
                                                                                                                                                             gI                                                  8Lr        lr*
                                                                                                                                                                          IEiIE,
                                                                                                                                                                                                                                                                           *.3
                                                                                                                                  {t                                                                             c                   rE
                                                                                                                                                                                                                                     2                        F
                                                                                                                                                                                                                                                                           a
                                                                                               $t$B                                                          l
                                                                                                                                                            ut                                                   o
                                                                                                                                                                                                                 fi
                                                                                                                                                                                                                            o
                                                                                                                                                                                                                             U
                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                                                           rt
                                                                                                                                                            gf
                                                                                                                                  Ee                         5
                                                                                                                                                             It
                                                                                                                                                                                                                 o
                                                                                               E   Igi                            AE
                                                                                                                                  AB
                                                                                                                                                             3
                                                                                                                                                             E
                                                                                                                                                                          igEiEg                                 *,
                                                                                                                                                                                                                6.                                           h
                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                           -b
                                                                                               $tEi-                              te
                                                                                                                                  il*                       a
                                                                                                                                                             ;
                                                                                                                                                            .*            ;H E5 E.,                             a
                                                                                                                                                                                                                to
                                                                                                                                                                                                                ii
                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                     *               a'*
                                                                                                                                                                                                                                                     gfi
                                                                                                                                                                                                                                                                           lil
                                                                                                                                                                                                                                                                           ,o
                                                                                                                                                                                                                                                                           ?,
                                                                                                                                  +. ll                     4C                                                  F
                                                                                                                                                                                                                             IU
                                                                                                                                                                                                                            tt                                             &
                                                                                                                                  fiE                                                                           t()          a       E                                     rq
                                                                                                                                  ET
                                                                                                                                  ta
                                                                                                                                  ig
                                                                                                                                                             a
                                                                                                                                                             C
                                                                                                                                                            .9
                                                                                                                                                            IH
                                                                                                                                                            1:
                                                                                                                                                            a
                                                                                                                                                                                                                 JT
                                                                                                                                                                                                                z$
                                                                                                                                                                                                                            E
                                                                                                                                                                                                                            !l
                                                                                                                                                                                                                            L
                                                                                                                                                                                                                            &
                                                                                                                                                                                                                            ,A
                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                     E{
                                                                                                                                                                                                                                                     ES
                                                                                                                                                                                                                                                     B1g
                                                                                                                                                                                                                                                                           &.
                                                                                                                                                                                                                                                                           u
                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                     $lg
                                                                                               E$[{$                              f,E                       *                                                   o           fi
                                                                                                                                                                                                                            it       a(}             ET
                                                                                                                                                                                                                                                                           a*
                                                                                                                                                                                                                                                                           !-
                                                                                               Ert$1                              {f              .,fl
                                                                                                                                                            *ffi
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                            F{
                                                                                                                                                                                                                            /1
                                                                                                                                                                                                                            *r{
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                     T
                                                                                                                                                                                                                                     =x
                                                                                                                                                                                                                                                     TT
                                                                                                                                                                                                                                                     Efi
                                                                                                                                                                                                                                                                           *b
                                                                                                                                                                                                                                                                           I
                                                                                                                                  $[
                                                                                                                                  !:.
                                                                                                                                  EG
                                                                                                                                                    't8
                                                                                                                                                   :^t l
                                                                                                                                                                                                                       ,    71
                                                                                                                                                                                                                             (]
                                                                                                                                                                                                                                      EU
                                                                                                                                                                                                                                     $$
                                                                                                                                                                                                                                                     .ltia
                                                                                                                                                                                                                                                     EE
                                                                                                                                                                                                                                                     Elt
                                                                                                                                                                                                                                                                           L}
                                                                                                                                                                                                                                                                           3
                                                                                                                                  sIl
                                                                                                                                  ;E
                                                                                                                                                  ,,-
                                                                                                                                                  ,., i
                                                                                                                                                       r,
                                                                                                                                                      '-n                                                              r
                                                                                                                                                                                                                             fi
                                                                                                                                                                                                                            Ia
                                                                                                                                                                                                                                     rt
                                                                                                                                                                                                                                     t0 $fr
                                                                                                                                                                                                                                                                           tL
                                                                                                                                                                                                                                                                           b
                                                                            *                                                     I*h
                                                                                                                                  ,* *,               .!                                                               o     g       Ef                                    r
                                                                                                                              i EE                                                                                                   r'€
                                                                            ru
                                                                                                                                                            ?s
                                                                                                                                                                                                                                                                           a
                                                                                              frfiff                          :-'aY
                                                                                                                              ;i IS
                                                                                                                                                  ".- tt
                                                                                                                                                  ..
                                                                                                                                                  .,
                                                                                                                                                  .l\t €t
                                                                                                                                                            rr,l
                                                                                                                                                                                                                       n
                                                                                                                                                                                                                       o
                                                                                                                                                                                                                       g,
                                                                                                                                                                                                                            In
                                                                                                                                                                                                                            -u
                                                                                                                                                                                                                            q
                                                                                                                                                                                                                            ,,t.
                                                                                                                                                                                                                                     H8   I
                                                                                                                                                                                                                                     w& SEE fi
                                                                                                                                                                                                                                                     E;                    E
                                                                                                                                                                                                                                                                           Ji
